Citation Nr: 9929286	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin condition and 
bronchitis due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 1997 rating determination by the Columbia, South 
Carolina Regional Office (RO).

In an April 1998 statement, the veteran raised the issue of 
entitlement to service connection for moderate varicocele of 
the left abdomen and pelvis.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A December 1992 rating decision denied service connection 
for an unspecified skin condition due to mustard gas 
exposure; the veteran was notified of this determination and 
did not file an appeal.  

2.  An October 1993 rating decision denied service connection 
for bronchitis due to mustard gas exposure; the veteran was 
notified of this determination and did not file an appeal.

3.  The evidence received since the December 1992 and October 
1993 rating decisions is not probative of the issue at hand 
as to whether the veteran currently has a skin condition or 
bronchitis related to mustard gas exposure in service; is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim and thus, does not serve to 
reopen the veteran's claims for service connection.



CONCLUSION OF LAW

No new and material evidence has been presented to reopen the 
claims of entitlement to service connection for a skin 
condition or bronchitis due to mustard gas exposure.  38 
U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
3.316 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for service connection for an unspecified 
skin condition was denied by the RO in December 1992 and for 
bronchitis in October 1993 on the basis that there were no 
medical records to show that the veteran was treated for a 
skin condition or bronchitis during service and that they 
were unable to verify that the veteran was subjected to full 
body exposure to mustard gas.  The veteran was notified of 
both of these decisions the same month of the denials and he 
did not perfect an appeal to either denial.  

Evidence considered by the RO in December 1992 and October 
1993 includes service medical records and a September 1993 
examination report from the veteran's private physician, T.J. 
Bell, Jr., M.D. indicating recent treatment for bronchitis.  
There was no evidence of treatment or diagnosis of a skin 
condition.  In addition, the veteran claimed participation in 
gas experiments while stationed in Bainbridge, Maryland 
during service.  A November 1992 Report of Contact indicated 
that the veteran was not listed for any of the tests at 
Bainbridge. 

Since the December 1992 and October 1993 decisions, the 
veteran has submitted evidence in the form of articles and 
news releases concerning veterans' eligibility for benefits 
due to exposure to mustard gas.  Also of record is a 
September 1997 statement from Dr. Bell, indicating the 
veteran had been a patient for the last 17 years and was 
initially treated for numerous episodes of acute bronchitis 
in the 1970s.  The veteran gave a history of bronchitis off 
and on since mustard gas exposure during World War II (WWII).  
In addition, the veteran had been bothered by recurrent bouts 
of vesicular dermatitis about the scapula, shoulder and 
chest.  He also related the skin condition to previous 
mustard gas exposure.  

The veteran presented testimony at a RO hearing in March 
1998.  He testified that in 1943 and 1944 while stationed in 
Bainbridge, Maryland, he volunteered for participation in 
mustard gas experiments.  He underwent skin and spot testing 
over a two-day period.  He testified that afterwards, there 
was a change in his eating habits and that he could no longer 
eat poultry.  He testified that he later developed periodic 
itching, whelps and had bronchitis each winter.  

In a statement dated in April 1998, the veteran related that 
to his knowledge, he had full body exposure to mustard gas 
and that afterwards, he began having skin problems and 
bronchitis.  He stated that he sought treatment during 
service on several occasions but that it was not reflected in 
his service medical records.  

Analysis

Under VA regulations, full-body exposure to mustard gas 
during active military service, together with the subsequent 
development of certain conditions specified by the applicable 
legal provisions, is sufficient to establish service 
connection for that condition.  38 C.F.R. § 3.316 (1998).  
The conditions specified are: chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer; laryngeal cancer; lung cancer (except mesothelioma), 
squamous cell carcinoma of the skin, a chronic form of 
laryngitis, bronchitis, emphysema, asthma, chronic 
obstructive pulmonary disease, and acute nonlymphocytic 
leukemia.  Service connection will not be established for 
such conditions, however, if they are shown to be due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes that a nonservice-related 
supervening condition or event was the cause of the claimed 
condition.  Id.  Notwithstanding the foregoing, a veteran may 
establish service connection on a direct basis with proof of 
actual direct causation. See e.g., Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).

In December 1992, the RO denied service connection for an 
unspecified skin condition due to mustard gas exposure.  In 
October 1993 the RO, also denied service connection for 
bronchitis due to mustard gas exposure.  As the veteran did 
not perfect either appeal, they are considered final, with 
the exception that the claims may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); Manio v. Derwinski, 1 Vet.App. 140 (1991).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), citing Elkins v. West, 12 
Vet. App. 209 (1999) held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998): the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

The Court has also held that in order to reopen a previously 
and finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.   Evans v. 
Brown, 9 Vet.App. 273 (1996).

In the March 1998 supplemental statement of the case, the RO 
included the language struck down in Hodge, but also 
indicated that the evidence submitted in connection with the 
current claim does not constitute new and material evidence 
because it essentially duplicates evidence which was 
previously considered and is merely cumulative.  Accordingly, 
the Board need not remand this case to the RO to permit it 
the opportunity to consider the issues on appeal in light of 
the change brought about in Hodge.

The Board notes that attempts by the RO to verify that the 
veteran was subjected to full body exposure of mustard gas 
met with negative results.  Although the veteran was 
stationed at Bainbridge, Maryland during service, the RO has 
been unable to substantiate his contentions of full body 
exposure to mustard gas.  In addition, he testified that he 
underwent skin and spot testing only.  

Regarding the diagnoses of bronchitis and vascular 
dermatitis, the additional evidence submitted includes a 
report from the veteran's private physician which describes 
only the veteran's current symptoms and does not discuss the 
matter of a nexus between the current disorders and service.  
Since the diagnoses of bronchitis and vascular dermatitis and 
the current symptoms of the disorders are not matters in 
dispute, this evidence is not material.  The evidence does 
not bear directly and substantially upon the specific matter 
under consideration, i.e., whether a skin condition or 
bronchitis resulted from mustard gas exposure in service and 
thus, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

Although the private physician makes note of the veteran's 
participation in mustard gas experiments, this is based upon 
the veteran's own historical report and not upon any actual 
findings.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995); see Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept physicians' opinions that are based upon an 
appellant's recitation of medical history); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995) (laypersons are generally incapable of 
rendering diagnoses or of competently opining upon questions 
involving medical etiology).

The veteran's hearing testimony has been considered and 
constitutes nothing more than a restatement of his basic 
contention, i.e. that his currently manifested skin condition 
and bronchitis were incurred during his period of active 
service as a result of mustard gas.  While the Board has no 
reason to doubt the sincerity of his testimony, the veteran 
is not competent to enter conclusions which require medical 
opinions as to causation or, as in this case, the onset of a 
disability.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In light of 
the fact that the RO has already considered such contentions, 
it is clear that the veteran's hearing testimony does not 
constitute new and material evidence.

In sum, the evidence associated with the file subsequent to 
the December 1992 and October 1993 rating decisions is not 
new and material, in that it is not probative of the issue at 
hand - whether the veteran currently has a skin condition or 
bronchitis related to mustard gas exposure in service.  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
service connection for bronchitis and a skin disorder.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing 
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995)).  Moreover, 
the Board does not conclude that additional development, as 
mandated by Robinette, is required in this case as there is 
no evidence mentioned which would be required to make the 
application complete.



ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claims of service connection for a skin 
condition and bronchitis is denied.





		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals


 

